Braley, J.
It appears from the correspondence between the parties, that the plaintiff’s predecessor, to whose rights it has succeeded, contracted to deliver, free on board at the place of shipment, a certain quantity of “long leaf merchantable hard pine,” the sizes of which were specified on schedules, which were to be used for the first floor of the high school building in process *256of erection by the defendant. The contract being by letter, its terms and construction were for the court, and there can be no doubt that it called for "all lumber furnished to be of “long leaf merchantable hard pine” of the sizes specified, which words are not only descriptive of what the defendant bought, but constitute a warranty of the kind, quality and size. Fullam v. Wright & Colton Wire Cloth Co. 196 Mass. 474, 476, and cases cited. It was contended by the defendant, who had pleaded in recoupment, that as the material was not of the “size and character called for” he was entitled to damages. But the exceptions unequivocally recite “that all the lumber delivered by the plaintiff was accepted by the defendant,” and from the entire record, which includes the pleadings, it appears that while the last delivery was on March 23,1910,no claim for damages for non-fulfilment “was down to April 1, 1911, ever given . . . other than a notification twice repeated that if the 3x14 material needed for the first floor was not delivered promptly the defendant would buy it in the Boston market.” It is further stated “that this material could have been bought and supplied in Boston at any time from August 1, 1909, when asked for by the defendant, to November 1, 1909, when it had been accepted from the plaintiff and used by the defendant, and when all the lumber mentioned in the declaration had been delivered to the defendant. . . .” By § 49 of the sales act, St. 1908, c. 237, “In the absence of an express or implied agreement of the parties, acceptance of the goods by the buyer shall not discharge the seller from liability in damages or other legal remedy for breach of any promise or warranty in the contract to sell or the sale. But, if, after acceptance of the goods, the buyer fails to give notice to the seller of the breach of any promise or warranty within a reasonable time after the buyer knows, or ought to know of such breach, the seller shall not be liable therefor.” The presiding judge in instructing the jury said that, if the defendant claimed to have been damaged through delay in delivery or lack of quantity or quality of which he knew or ought to have known, and failed within a reasonable time after acceptance to notify the seller that he claimed damages, although particular defects need not be specified, he could not recover, even if he had suffered damages from the breach, and left to the jury the question whether under all the circumstances such notice had been given.
*257It is settled independently of the statute that acceptance of title does not as matter of law constitute a waiver by the buyer of claims against the seller for failure to deliver goods of the quality ordered. The question is for the jury. Taylor v. Cole, 111 Mass. 363. Gilmore v. Williams, 162 Mass. 351. Borden v. Fine, 212 Mass. 425, 427, 428. Gascoigne v. Cary Brick Co. 217 Mass. 302, 305. McGrath v. Quinn, 218 Mass. 27, 29. See Williston on Sales, § 485. But under the statute such claims are not enforceable unless notice to the seller has been given within a reasonable time. The law having been accurately stated, and the interpretation of the contract being unexceptionable, the defendant, although he excepted to the instructions, has no ground of complaint.
A notice, that if the material needed for the first floor was not delivered promptly the defendant would buy it elsewhere, is not notice of a breach of the contract for which damages would be claimed. The verdict for the plaintiff for the full amount with interest being conclusive of the defendant’s failure to show compliance with the statutory condition, his exceptions, to the exclusion of evidence which he contends was admissible on the question of damages to which he was entitled in recoupment have become immaterial and need not be determined.
We add to avoid any misconception that, the facts not being in dispute, the question whether the judge should have ruled as matter of law that the defendant had not acted within a reasonable time, not having been raised at the trial, has not been considered.

Exceptions overruled.